         Case 1:21-cv-00170-CRK Document 13 Filed 06/30/21 Page 1 of 3




Dane Bolinger, ISB No. 9104
Brent R. Wilson, ISB No. 8936
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5936
Email: dbolinger@hawleytroxell.com
        bwilson@hawleytroxell.com

Attorneys for Defendant CACH, LLC


                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF IDAHO


DALE AUSTIN,                                           Case No. 1:21-cv-170-CRK

               Plaintiff,                              STIPULATED MOTION TO EXTEND
                                                       TIME
vs.

EXPERIAN INFORMATION SOLUTIONS,
INC. and CACH, LLC,
               Defendants.


       Defendant CACH, LLC (“Defendant”) respectfully requests an extension of time until

July 29, 2021, to answer, move, or otherwise respond to the Complaint of Plaintiff Dale Austin

(“Plaintiff”). Defendant and Plaintiff stipulate and agree to this new deadline as follows:

       Defendant was served with the Complaint on June 10, 2021 and Defendant’s current

deadline to respond to the Complaint is July 1, 2021. Plaintiff and Defendant stipulate and agree




STIPULATED MOTION TO EXTEND TIME - 1
                                                                                 59285.0001.13875513.1
          Case 1:21-cv-00170-CRK Document 13 Filed 06/30/21 Page 2 of 3




to extend the deadline for Defendant to respond to the Complaint by twenty-eight (28) days,

through and including July 29, 2021.

       Defendant has recently retained counsel in connection with this matter, and seeks this

extension in order to allow sufficient time for the investigation of Plaintiff’s claims. This is

Defendant’s first request for an extension.

       WHEREFORE, Defendant respectfully requests that the Court issue an Order extending

Defendant’s deadline to respond to the Complaint by twenty-eight (28) days, to July 29, 2021.

       DATED THIS 30th day of June, 2021.

                                               HAWLEY TROXELL ENNIS & HAWLEY LLP




                                               By /s/ Brent R. Wilson
                                                  Dane Bolinger
                                                  Brent R. Wilson
                                                  Attorneys for Defendant CACH, LLC


       DATED THIS 30th day of June, 2021.

                                               BARKLEY SMITH LAW, PLLC




                                               By /s/ Barkley B. Smith
                                                  Barkley B. Smith
                                                  Attorneys for Plaintiff Dale Austin




STIPULATED MOTION TO EXTEND TIME - 2
                                                                                  59285.0001.13875513.1
        Case 1:21-cv-00170-CRK Document 13 Filed 06/30/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of June, 2021, I electronically filed the
foregoing STIPULATED MOTION TO EXTEND TIME with the Clerk of the Court using the
CM/ECF system which sent a Notice of Electronic Filing to the following persons:

Barkley B. Smith                             barkley@barkleysmithlaw.com
Barkley Smith Law, PLLC

Sean Yi                                      syi@jonesday.com
Jones Day

William C. Pooser                            Christopher.pooser@stoel.com
STOEL RIVES



                                         /s/ Brent R. Wilson
                                         Dane Bolinger
                                         Brent R. Wilson




STIPULATED MOTION TO EXTEND TIME - 3
                                                                        59285.0001.13875513.1
